Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2 March 2022 has been entered.
Response to Arguments
 Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 8
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kokura, Kunio (2017/0285258; “Kokura”) in view of Kennedy et al. (2006/0196372; “Kennedy”).
Regarding claim 1, Kokura discloses in figure 12b: a multi-core fiber 1e comprising: a cladding 3, a plurality of cores 5 being arranged in the same cladding; and a coating 7, a marker 9 being drawn on the coating 7. Kokura, par. [0128].

However, Kennedy discloses in paragraphs [0029]-[0030] an ink that comprises a UV curable resin, the cured ink having impact resistance. Kennedy, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokura such that the marker comprises an oil-based acrylic resin because the resulting configuration would facilitate assembly line printing/painting. Kennedy, par. [0122].
Regarding claim 2, Kokura discloses in figure 1b and paragraph [0056] an embodiment in which the marker 9 is drawn linearly in a longitudinal direction of the multi-core fiber 1. 
Regarding claim 3, Kokura discloses in figure 12b that the coating is a double coating including an inner coating 7 and an outer coating 35, and the marker is drawn on the inner coating 7. Kokura, par. [0056].
Regarding claim 4, Kokura discloses in figure 10 an apparatus 10e for manufacturing a multi-core fiber, comprising: a heating furnace 40; a fiber diameter monitor 23; a coating resin film forming unit 45; a coating resin UV curing unit 47; and a winding unit 22/31, the apparatus further comprising a unit 19 configured to draw a coating marker 9 on a coating formed by the coating resin film forming unit. Kokura, pars. [0056] and [0064].
Further regarding claim 4, Kokura does not explicitly disclose that the marker comprises an oil-based acrylic resin.
However, Kennedy discloses in paragraphs [0029]-[0030] an ink that comprises a UV curable resin, the cured ink having impact resistance. Kennedy, Abstract.

Regarding claim 6, Kokura discloses in figure 10 that the coating resin film forming unit includes a first coating resin film forming unit 45 and a second coating resin film forming unit 49, the coating resin UV curing unit includes a first coating resin UV curing unit 47 and a second coating resin UV curing unit 51, and the unit 19 configured to draw the coating marker 9 is arranged between a set of the first coating resin film forming unit and the first coating resin UV curing unit and a set of the second coating resin film forming unit and the second coating resin UV curing unit. Kokura, par. [0065] (“The colored resin applied at the resin applying part 19 is then cured by drying or UV radiation, if necessary, to form the colored portion 9.”).
Claims 5 and 7
Claims 5 and 7, as dependent upon claim 4, are rejected under 35 U.S.C. 103 as being unpatentable over Kokura, Kunio (2017/0285258; “Kokura”) in view of Kennedy et al. (2006/0196372; “Kennedy”), as applied in the rejection of claims 1-4, 6 and 8, and further in view of Marozzi, Alfred (3,487,776; “Marozzi”).
Regarding claim 5, while Kokura discloses in figure 10 a series of opposing roller devices 21, 17, 15, 17, 31, 29, 27, and 29 which control tension in fiber 53, Kokura in view of Kennedy does not explicitly disclose that the unit configured to draw the coating marker includes two coating marker capstans arranged to face each other so as to sandwich the multi-core fiber, and a coating material is applied to an outer peripheral surface of at least one of the coating marker capstans to draw the coating marker. 

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokura in view of Kennedy such that the unit configured to draw the coating marker includes two coating marker capstans arranged to face each other so as to sandwich the multi-core fiber, and a coating material is applied to an outer peripheral surface of at least one of the coating marker capstans to draw the coating marker because the resulting configuration would enable self-inking while limiting surface friction. Marozzi, col., 3, 16 – 66.
Regarding claim 7, as dependent upon claim 5, Kokura discloses in figure 10 that the coating resin film forming unit includes a first coating resin film forming unit 45 and a second coating resin film forming unit 49, the coating resin UV curing unit includes a first coating resin UV curing unit 47 and a second coating resin UV curing unit 51, and the unit 19 configured to draw the coating marker 9 is arranged between a set of the first coating resin film forming unit and the first coating resin UV curing unit and a set of the second coating resin film forming unit and the second coating resin UV curing unit. Kokura, par. [0065] (“The colored resin applied at the resin applying part 19 is then cured by drying or UV radiation, if necessary, to form the colored portion 9.”).
Claims 1-4, 6 and 8
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kokura, Kunio (2017/0285258; “Kokura”) in view of Shen et al. (UV-Curable, Special Coding Inks for Optical Fibers, Journal of Coatings Technology, V. 71, No. 894, July 1999, pp. 69-72; “Shen”). 

Further regarding claim 1, Kokura does not explicitly disclose that the marker comprises an oil-based acrylic resin.
However, Shen discloses in Introduction and Tables 1-6, and related figures and text, an ink that comprises a UV curable resin, the cured ink having impact resistance. Shen, Introduction.
In this study, a silicone epoxy benzoic acrylate (SEBA) and alicyclic hydrocarbon epoxy acrylate (ACEA) were synthesized and mixed in proper proportion for the reactive prepolymer of UV-curable inks. Disperse red urethane acrylate (RUA), disperse blue urethane acrylate (BUA), and acridine yellow urethane acrylate (YUA) were also synthesized. These photocurable dyes can take part in the cure reaction of the special coding ink. The color of the cured inks would not transfer or be removed by organic compounds. In addition, these photocurable dyes possess comparative translucence that is advantageous to melt-connecting optical fibers. The coding inks were used to manufacture optical cable.
Shen, Introduction.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokura such that the marker comprises an oil-based acrylic resin because the resulting configuration would be resilient, would be amenable to melt-connecting optical fibers, and would facilitate manufacturing optical cables.. Shen, Introduction.
Regarding claim 2, Kokura discloses in figure 1b and paragraph [0056] an embodiment in which the marker 9 is drawn linearly in a longitudinal direction of the multi-core fiber 1. 
Regarding claim 3, Kokura discloses in figure 12b that the coating is a double coating including an inner coating 7 and an outer coating 35, and the marker is drawn on the inner coating 7. Kokura, par. [0056].
Regarding claim 4, Kokura discloses in figure 10 an apparatus 10e for manufacturing a multi-core fiber, comprising: a heating furnace 40; a fiber diameter monitor 23; a coating resin 
Further regarding claim 4, Kokura does not explicitly disclose that the marker comprises an oil-based acrylic resin.
However, Shen discloses in Introduction and Tables 1-6, and related figures and text, an ink that comprises a UV curable resin, the cured ink having impact resistance. Shen, Introduction.
In this study, a silicone epoxy benzoic acrylate (SEBA) and alicyclic hydrocarbon epoxy acrylate (ACEA) were synthesized and mixed in proper proportion for the reactive prepolymer of UV-curable inks. Disperse red urethane acrylate (RUA), disperse blue urethane acrylate (BUA), and acridine yellow urethane acrylate (YUA) were also synthesized. These photocurable dyes can take part in the cure reaction of the special coding ink. The color of the cured inks would not transfer or be removed by organic compounds. In addition, these photocurable dyes possess comparative translucence that is advantageous to melt-connecting optical fibers. The coding inks were used to manufacture optical cable.
Shen, Introduction.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokura such that the marker comprises an oil-based acrylic resin because the resulting configuration would be resilient, would be amenable to melt-connecting optical fibers, and would facilitate manufacturing optical cables.. Shen, Introduction.
Regarding claim 6, Kokura discloses in figure 10 that the coating resin film forming unit includes a first coating resin film forming unit 45 and a second coating resin film forming unit 49, the coating resin UV curing unit includes a first coating resin UV curing unit 47 and a second coating resin UV curing unit 51, and the unit 19 configured to draw the coating marker 9 is arranged between a set of the first coating resin film forming unit and the first coating resin UV curing unit and a set of the second coating resin film forming unit and the second coating resin 
Claims 5 and 7
Claims 5 and 7, as dependent upon claim 4, are rejected under 35 U.S.C. 103 as being unpatentable over Kokura, Kunio (2017/0285258; “Kokura”) in view of Shen et al. (UV-Curable, Special Coding Inks for Optical Fibers, Journal of Coatings Technology, V. 71, No. 894, July 1999, pp. 69-72; “Shen”), as applied in the rejection of claims 1-4, 6 and 8, and further in view of Marozzi, Alfred (3,487,776; “Marozzi”).
Regarding claim 5, while Kokura discloses in figure 10 a series of opposing roller devices 21, 17, 15, 17, 31, 29, 27, and 29 which control tension in fiber 53, Kokura in view of Shen does not explicitly disclose that the unit configured to draw the coating marker includes two coating marker capstans arranged to face each other so as to sandwich the multi-core fiber, and a coating material is applied to an outer peripheral surface of at least one of the coating marker capstans to draw the coating marker. 
However, Marozzi disclose in figures 2 and 3 wheel at and printing wheel 32 which act in concert to sandwich moving web 12 such that ink on 32 is applied to a surface of 12. Marozzi, col., 3, 16 – 66.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kokura in view of Shen such that the unit configured to draw the coating marker includes two coating marker capstans arranged to face each other so as to sandwich the multi-core fiber, and a coating material is applied to an outer peripheral surface of at least one of the coating marker capstans to draw the coating marker because the resulting configuration would enable self-inking while limiting surface friction. Marozzi, col., 3, 16 – 66.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883